

LEASE MODIFICATION AGREEMENT




LEASE MODIFICATION AGREEMENT (this “Agreement”) dated as of the 11th day of
November, 2006 between SLG Graybar Sublease, LLC, having an office c/o SL Green
Realty Corp., 420 Lexington Avenue, New York, New York (hereinafter referred to
as “Landlord”) and Fusion Telecommunications International, Inc., having an
office at 420 Lexington Avenue, Room 1718-1722, New York, New York (hereinafter
referred to as “Tenant”).


WITNESSETH:
 
WHEREAS, Landlord and Tenant, entered into that certain lease agreement dated as
of November 1, 2005 (the “Lease”) covering certain space located on the
seventeenth (17th) floor commonly known as Room 1718-1722 as more particularly
described in said lease agreement (the “Premises”), in the building known as 420
Lexington Avenue, New York, New York (the “Building”) under the terms and
conditions contained therein; and
 
WHEREAS, Landlord and Tenant wish to modify the Lease in order to allow Tenant
the option of furnishing the security deposit required under the Lease in the
form of a letter of credit, subject to the terms, covenants and conditions of
the Lease, as modified by this Agreement.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:


1. Security Deposit/Letter of Credit. 
 
 Effective as of the date hereof, Article 31 of the Lease shall be modified by
adding the following verbiage:


31.06 Notwithstanding anything contained herein to the contrary, in lieu of a
cash deposit, Tenant shall be permitted to deliver to Landlord as and for
security hereunder a clean, irrevocable and unconditional letter of credit in an
amount equal to the security required to be deposited by Tenant pursuant hereto
which shall comply and conform in all material respects with the form annexed
hereto and made apart hereof as Exhibit A (hereinafter called the "Credit"), to
be held, used and drawn upon solely under the security provisions of this Lease,
which Credit shall be issued by a bank which is a member of the New York
Clearing House Association, in the amount of $428,390.55, naming Landlord (or
its successor as Landlord) as beneficiary. The Credit shall be transferable. All
transfer fees shall be payable by Tenant.


31.07 If during the term of this Lease, the Credit and/or the proceeds of all or
part of said Credit become less than the full amount of the security hereinabove
required, then and in such event Tenant shall, upon demand, deposit with
Landlord the amount of any security/Credit theretofore used or applied by
Landlord pursuant to the terms hereof in order that Landlord shall have the full
security on hand at all times during the term of this Lease. If at the
expiration of the term of this Lease, Landlord holds all or part of said Credit,
and Tenant is not in default under any of the terms, covenants and conditions of
this Lease, then Landlord will turn over said Credit to Tenant or assign it to
the designee of Tenant.
 

--------------------------------------------------------------------------------




31.08 It shall be the obligation of Tenant during the term of this Lease to
deliver to Landlord at least sixty (60) days prior to the expiration date of the
then existing Credit, a renewal or extension of said Credit or a substitute
Credit (each fully complying with the foregoing). If for any reason Landlord has
not received such renewal or extension or substitute Credit within sixty (60)
days prior to the expiration date of the then existing Credit, then and in such
event Landlord shall be free to draw on the Credit and hold and use and apply
the proceeds thereof in accordance with the security deposit provisions of this
Lease. Tenant agrees to reimburse Landlord for any reasonable attorneys' fees
incurred by Landlord, after the commencement of the term of this Lease, in
connection with reviewing the Credit and any renewals, extensions or
substitutions therefor, ensuring that the provisions of the Credit and any
renewals, extensions or substitutions therefor comply with the provisions of
this Article, drawing down upon the proceeds of Credit, or any renewals,
extensions or substitution therefor, or ensuring that the security/Credit is
maintained as required under this Lease.”


2. Successors and Assigns.


This agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.


3. Entire Agreement; Effectiveness; Ratification.


The Lease, as modified by this Agreement, represents the entire understanding
between the parties with regard to the matters addressed herein and may only be
modified by written agreement executed by all parties hereto. All prior
understandings or representations between the parties hereto, oral or written,
with regard to the matters addressed herein, other than the Lease, are hereby
merged herein. This agreement shall not be binding upon Landlord and Tenant
until executed and delivered by both Landlord and Tenant. Except as specifically
modified herein, all other terms, covenants and conditions of the Lease are and
shall remain in full force and effect and are hereby ratified and confirmed.


4. No Brokers/Indemnification.


Tenant covenants, represents and warrants that Tenant has had no dealings or
negotiations with any broker or agent in connection with the consummation of
this agreement other than SL Green Leasing, LLC and Tenant covenants and agrees
to defend, hold harmless and indemnify Landlord from and against any and all
cost, expense (including reasonable attorneys' fees) or liability for any
compensation, commissions or charges claimed by any broker or agent with respect
to this Agreement or the negotiation thereof.
 

--------------------------------------------------------------------------------




5. Miscellaneous.


The captions in this Agreement are for convenience only and are not to be
considered in construing this agreement. This Agreement may not be modified
except in a writing signed by Landlord and Tenant. This Agreement shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this agreement to be drafted. Terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
ascribed thereto in the Lease. If any provision of this Agreement or its
application to any person or circumstances is invalid or unenforceable to any
extent, the remainder of this agreement, or the applicability of such provision
to other persons or circumstances, shall be valid and enforceable to the fullest
extent permitted by law and shall be deemed to be separate from such invalid or
unenforceable provisions and shall continue in full force and effect.


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement as of
the day and year first above written.
 

    SLG GRAYBAR SUBLEASE LLC, as Landlord           
By:_______________________________________      Name:      Title:  Witness:     
__________________________      Name:      Title:          FUSION
TELECOMMUNICATIONS       INTERNATIONAL, INC., as Tenant           
By:_______________________________________      Name:      Title:  Witness:     
__________________________      Name:      Title:     

 
 
 

--------------------------------------------------------------------------------


 